Order, Family Court, New York County (Susan R. Larabee, J.), entered on or about May 31, 2006, which, insofar as appealed from as limited by the briefs, denied petitioner’s objections to a portion of two orders of Support Magistrate Nicholas J. Palos, (1) dated February 10, 2005, denying petitioner’s cross motion to renew those portions of Family Court orders dated May 10, 2002 and March 14, 2003 capping the amount of child support arrears incurred by respondent between May 7, 1998 and June 3, 2001, and (2) dated September 9, 2005, dismissing petitioner’s application for enforcement of a child support order, unanimously affirmed, without costs.
Renewal was properly denied as the evidence petitioner sought to submit was either known or could have been known at the time of the hearing (see Matter of Cooke Ctr. for Learning & Dev. v Mills, 19 AD3d 834, 837 [2005], lv dismissed and denied 5 NY3d 846 [2005]). Nor did petitioner demonstrate *514respondent’s willful failure to obey a court order of support. We have considered petitioner’s remaining arguments and find them without merit. Concur—Lippman, P.J., Andrias, Williams, Buckley and Malone, JJ.